
	
		II
		111th CONGRESS
		1st Session
		S. 696
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Cardin (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  include a definition of fill material.
	
	
		1.Short titleThis Act may be cited as the
			 Appalachia Restoration
			 Act.
		2.Fill
			 materialSection 502 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by adding at
			 the end the following:
			
				(26)Fill
				material
					(A)In
				generalThe term fill material means any pollutant
				that—
						(i)replaces a
				portion of the waters of the United States with dry land; or
						(ii)modifies the
				bottom elevation of a body of water for any purpose.
						(B)ExclusionsThe
				term fill material does not include—
						(i)the disposal of
				excess spoil material (as described in section 515(b)(22) of the Surface Mining
				Control and Reclamation Act (30 U.S.C. 1265(b)(22))) in waters of the United
				States; or
						(ii)trash or
				garbage.
						.
		
